OFFICE   OF THE AlTORNEY   GENERAL    OF   TEXAS
                         AUSTIN




mnorable 0.0. Sr 8hqqard
Coptroller of ?vblla Aorounta
&stlll, Toxor




          l
          AttAo h ola
                    d 0o o p oyfth oto m o flg no -
     8eat,ktvoeatheloaa        oampuwudtheberrovor,
                      of the typo of noelpt or.4 b
                        vhoa roooptlag   poymoatr 0511ha
     loaa,             rrovor,   to bo fomrdod to tkm
     lOn4OF.
                                                                                595


aonolrbloGao. Il.8hepprr6,Pam 2


         'You till alro find attaohodl lottor
    lddr e88ed       la
              to M r .      Oentry,     Allen Bull&
    la&Dan48     Taa8, r q b n
                             or oftheAl          Loan
    8$vl&~o.~ by hlr Attorney,        Rr. Carl 0. kern,
                Hr. Ji8frat8to8, la hlr lotter
    taut, In il. oplnlon,tin Ala80 Loan 8ervloe
    Caa~ls             not       rubfoot   to the 8kk    %mor
                      Oooupmtloa kt,          for the rea8oa tlwt
    the Alamo Loan 8ervloe                 M       npnrentm,
    and ir agoat   for thm borrovor, la all or
    t&~~~~r800tioam, md door not npnroat
                 ?
             ‘I   vi11 rppnol.@to           tour    opinian     l8   to
    vhethor or no ta per8on, fin,l88o o la tlo n




             The noeipt            you nfor        to nmlr     b8    follov~t
             %allar, Texan,                                   1H
    ROOO~VO~   or                                        to    befoi;
    vwded    to TP
                                       to be":,%d            .I)kimiiiII
    Y-            4     oa lntonrt            4                     QI
    prlnolpalF kalukoo o? prkraipal)                                       .
                      ALAR0 LOAR aRRvxOt             OcwARr’

             Art1010 7047, V,A.OA,                   provldoma
          lThen ah11 k 1oti.d on and 0011~0t.d
     fro8 rrory pornoa, flm, 008pubyor amrook-
     tion or pormonm, pur8ulng any of the oooup-
     tloaanamedla the tollo~kynumbmod  rub-
     $lvvlog of thlr lrtlolo,aa annul oooupa-
                      . l    l   , 88 f0110vr1
             l
                  , ...

          95. woney bodwm--?ror ever7 p*rmon,
     rim, 888oolatloaof per8on8, or oorporrtlon
                                                                                              596



~oxuble            0.0, 1, 8hoppmd, hgo )


       VhO80       b~8inO8# 18 londlng8onq am 8gOIit or
       a     mt8    for urf oorpolrtloa,iirrro r l88OOb-
       t   f 00,   either la thi8 rtok or out of  It, ul
                        oioneEEundmd~ft~Dol~n
                             ,.lm




                   Ala80 Leaa Bon100 00. doe8 not urport to land
it8 OVLI lOZIO           m      tom    8' 8gFOUOIht Vu0             ii
                                                                     18 l
                                                                        tp Oh
                                                                            t0d
your lottrr I’8         mlled uh Agne8oatof 4lopoat                             , md
olurlr       m&o8      the    008panythr       agont    of    the    borrovor    ror the
DOgOtbthb            Of a loO&

                   Rovoror,    the    OmpuAy    18 not w        thl8     lgroemont pro-
vented
    from lOting               l8     8gUIt fOl'th@leador a1801 The &8-
                                                la rlndlngl borrovor for
                                                 Oa th# 1082~)and kr iOr-
                                                       t0 a     blkd.r.         It ir, in
                                           rithin tha 8.u                  of Bald     dub-
                             thOrUfOF8 t8 8UbjOOttO                 th@ tu.




                                                             %ur8 vow truly
                                                       ATTORRRX OWIBRAL OF m